—Appeal from an order of the Supreme Court, Queens County, entered October 15, 1974, which granted a motion by defendants Norton to the extent of ordering a joint trial in said court of Actions No. 1 and No. 2. Upon consent of the attorney for said defendants in a letter dated January 16,1975, the order is reversed and Action No. 2 is restored to the Civil Court of the City of New York, County of New York. Appellant is awarded $20 costs and disbursements of the appeal against defendants Norton. Gulotta, P. J., Hopkins, Martuscello, Latham and Benjamin, JJ., concur.